An appeal by the Industrial Commissioner .from a decision of the Unemployment Insurance Appeal Board. The employer, a restaurant keeper, paid all contributions required by the statute upon reports made by him. These reports were made quarterly. On January 15, 1945, an audit of the employer’s books was completed for the period from January 1, 1941, to June 30, 1944. By using a different system than used by the employer the State auditor found that the employer was liable for an additional contribution of $331.83 for the period covered by the audit. The total contributions for the same period actually paid was $5,375.32. On February 15, 1945, the additional assessment referred to was made. It was not contested. It is claimed by the appellant that this additional contribution should have been paid before March 15, 1945, and that the failure to do so did not permit the employer to participate in any credit on subsequent contributions which the state of the fund would justify and to which he would be entitled except for such failure. No fraud or misrepresentation is claimed. The additional contribution was paid May 3, 1945. The Appeal Board reversed the Industrial Commissioner and the referee and found that the employer was qualified to receive credits. The record justifies the decision made. Decision affirmed, with costs. All concur.